 Case 6:19-cv-01783-CEM-LRH Document 1 Filed 09/12/19 Page 1 of 18 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
                                       CASE NO.:

DOMINGO LOZANO
and other similarly-situated individuals,

        Plaintiff(s),
v.

DATEREYBRU COMPANY, LLC
d/b/a ATA TRANSPORTATIONS,
and LAERCIO L. DE OLIVEIRA, individually

      Defendants,
______________________________________/

                                      COMPLAINT
                          (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

        COMES NOW the Plaintiff DOMINGO LOZANO and other similarly situated

individuals, by and through the undersigned counsel, and hereby sues Defendants

DATEREYBRU COMPANY, LLC d/b/a ATA TRANSPORTATIONS, and LAERCIO L. DE

OLIVEIRA, individually and alleges:

                           JURISDICTION VENUES AND PARTIES

     1. This is an action to recover money damages for retaliation, unpaid regular and overtime

        wages, under the laws of the United States. This Court has jurisdiction pursuant to the

        Fair Labor Standards Act, 29 U.S.C. § 201-219 (Section 216 for jurisdictional placement)

        (“the Act”).

     2. Plaintiff DOMINGO LOZANO is a resident of Orlando, Florida, within the jurisdiction

        of this Honorable Court. Plaintiff is a covered employee for purposes of the Act.

     3. Defendant DATEREYBRU COMPANY, LLC d/b/a ATA TRANSPORTATIONS

        (hereinafter ATA TRANSPORTATIONS, or Defendant) is a Florida corporation, having

                                            Page 1 of 18
Case 6:19-cv-01783-CEM-LRH Document 1 Filed 09/12/19 Page 2 of 18 PageID 2



     place of business in Kissimmee, Florida, where Plaintiff worked for Defendant.

     Defendant was and is engaged in interstate commerce.

  4. The individual Defendant LAERCIO L. DE OLIVEIRA was and is now, the

     owner/officer and manager of ATA TRANSPORTATIONS. This individual Defendant

     was the employer of Plaintiff and others similarly situated within the meaning of Section

     3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

  5. All the actions raised in this complaint took place in Osceola County Florida, within the

     jurisdiction of this Court.

                                   GENERAL ALLEGATIONS

  6. This cause of action is brought by Plaintiff DOMINGO LOZANO as a collective action

     to recover from Defendants regular wages, overtime compensation, liquidated damages,

     retaliatory damages and the costs and reasonably attorney’s fees under the provisions of

     Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”)

     on behalf of Plaintiff and all other current and former employees similarly situated to

     Plaintiff (“the asserted class”) and who worked in excess of forty (40) hours during one

     or more weeks on or after July 2019, (the “material time”) without being properly

     compensated.

  7. Defendant ATA TRANSPORTATIONS is a transportation company dedicated to the

     local transportation of passengers between Red Coach bus stations and different hotels in

     the Orlando area. ATA TRANSPORTATIONS has place of business at 7952 Magnolia

     Bend CT, Kissimmee, FL 34747.




                                        Page 2 of 18
Case 6:19-cv-01783-CEM-LRH Document 1 Filed 09/12/19 Page 3 of 18 PageID 3



  8. Defendants ATA TRANSPORTATIONS and LAERCIO L. DE OLIVEIRA employed

     Plaintiff DOMINGO LOZANO from Friday July 12, 2019, to August 2, 2019, or 3 weeks

     plus 2 days.

  9. Plaintiff was hired as a non-exempted, full-time, hourly local driver with a wage rate of

     $10.00 an hour.

  10. Plaintiff duties consisted of transporting passengers traveling from Miami, Fort

     Lauderdale, Tampa, West Palm Beach, and other cities within the state of Florida to

     Orlando, Florida. Plaintiff transported those passengers between the Red Coach bus

     station in Orlando and local hotels. Plaintiff performed his duties on a motor vehicle

     weighing less than 10,000 pounds.

  11. During his employment with Defendants Plaintiff worked a regular schedule of 6 days

     per week from 4:00 PM to 2:00 AM (10 hours each day), or a total of 60 hours weekly.

     Plaintiff was unable to take bona-fide lunch periods.

  12. Defendants did not use any time keeping device, but the owner and manager of the

     business LAERCIO L. DE OLIVEIRA, kept track of the hours worked by Plaintiff and

     other similarly situated employees.

  13. Plaintiff worked more than 40 hours every week and he reasonably expected to be paid

     for all his working hours, after 2 weeks without payment, Plaintiff complained and

     requested to the owner of the business LAERCIO L. DE OLIVEIRA to be paid for his

     regular and overtime hours. LAERCIO L. DE OLIVEIRA promised that he would be

     paid soon.

  14. Plaintiff continued working and or on about August 02, 2019, Plaintiff was expecting his

     payment, when he found out that there was not any payment check for him, Plaintiff one



                                         Page 3 of 18
Case 6:19-cv-01783-CEM-LRH Document 1 Filed 09/12/19 Page 4 of 18 PageID 4



     more time requested LAERCIO L. DE OLIVEIRA his payment check covering 3 weeks

     of regular wages plus overtime hours.

  15. After this last complaint, Defendants fired Plaintiff using a pretextual reason.

     Nevertheless, at the time of his termination, Defendants did not pay Plaintiff his overdue

     wages.

  16. Therefore, Defendants willfully failed to pay Plaintiff regular wages at least at the

     minimum wage rate, and overtime hours at the rate of time and one-half his regular rate

     for every hour that he worked in excess of forty (40), in violation of Section 7 (a) of the

     Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

  17. Plaintiff DOMINGO LOZANO seeks to recover regular wages, overtime wages for every

     hour in excess of 40 that he worked in a workweek, liquidated damages, retaliatory

     damages, and any other relief as allowable by law.

  18. The additional persons who may become Plaintiffs in this action are employees and/or

     former employees of Defendants who are and who were subject to the unlawful payroll

     practices and procedures of Defendants and were not paid minimum and overtime wages

     at the rate of time and one half of their regular rate of pay for all overtime hours worked

     in excess of forty.

                             COUNT I:
  F.L.S.A. WAGE AND HOUR FEDERAL STATUTORY VIOLATION: FAILURE TO
             PAY MINIMUM WAGE: AGAINST ALL DEFENDANTS

  19. Plaintiff DOMINGO LOZANO re-adopts every factual allegation as stated in paragraphs

     1-18 of this complaint as if set out in full herein.

  20. This action is brought by Plaintiff DOMINGO LOZANO to recover from the Employers

     unpaid minimum wages, as well as an additional amount as liquidated damages, costs,



                                          Page 4 of 18
Case 6:19-cv-01783-CEM-LRH Document 1 Filed 09/12/19 Page 5 of 18 PageID 5



     and reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., and

     specifically under the provisions of 29 U.S.C. §206. U.S.C. §206 states “Every employer

     shall pay to each of his employees who in any workweek is engaged in commerce or in

     the production of goods for commerce, or is employed in an enterprise engaged in

     commerce or in the production of goods for commerce, wages at the following rates:

      (1) except as otherwise provided in this section, not less than—

             (A) $5.85 an hour, beginning on the 60th day after May 25, 2008;

             (B) $6.55 an hour, beginning 12 months after that 60th day; and

             (C) $7.25 an hour, beginning 24 months after that 60th day.

  21. Defendant ATA TRANSPORTATIONS was and is engaged in interstate commerce as

     defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). Defendant is

     a local transportation company and is engaged in interstate commerce within the meaning

     of the Fair Labor Standards Act. Defendant had more than two employees recurrently

     engaged in commerce or in the production of goods for commerce. Upon information and

     belief, the proportional annual gross revenue of the Employer/Defendant was always in

     excess of $500,000 per annum. Therefore, there is FLSA enterprise coverage.

  22. Plaintiff and those similarly-situated were employed by an enterprise engage in interstate

     commerce. Plaintiff and those similarly-situated through their daily activities were

     regularly engaged in interstate commerce. Plaintiff regularly handled and worked on

     goods and materials that were moved across State lines at any time in the course of

     business. Therefore, there is FLSA individual coverage.




                                        Page 5 of 18
Case 6:19-cv-01783-CEM-LRH Document 1 Filed 09/12/19 Page 6 of 18 PageID 6



  23. Defendants ATA TRANSPORTATIONS and LAERCIO L. DE OLIVEIRA employed

     Plaintiff DOMINGO LOZANO from Friday July 12, 2019, to August 2, 2019, or 3 weeks

     plus 2 days.

  24. Plaintiff was hired as a non-exempted, full-time hourly local driver with a wage rate of

     $10.00 an hour.

  25. Plaintiff duties consisted of transporting passengers traveling from Miami, Fort

     Lauderdale, Tampa, West Palm Beach, and other cities within the state of Florida to

     Orlando, Florida. Plaintiff transported those passengers between the Red Coach bus

     station in Orlando and local hotels. Plaintiff performed his duties on a motor vehicle

     weighing less than 10,000 pounds.

  26. During his employment with Defendants Plaintiff worked a regular schedule of 6 days

     per week from 4:00 PM to 2:00 AM (10 hours each day), or a total of 60 hours weekly.

     Plaintiff was unable to take bona-fide lunch periods.

  27. Plaintiff worked more a total of 3 weeks more than 40 hours every week, nevertheless

     Defendants did not pay Plaintiff for all his working hours. Defendants failed to pay

     Plaintiff for a substantial number of hours. Plaintiff was not paid at any rate, not even the

     minimum wage rate.

  28. Defendants did not clock-in and out, but the owner and manager of the business

     LAERCIO L. DE OLIVEIRA, was able to track of the hours worked by Plaintiff and

     other similarly situated employees.

  29. Therefore, Defendants willfully failed to pay Plaintiff minimum wages, in violation of the

     Fair Labor Standards Act. 29 U.S.C. §206 (a).




                                         Page 6 of 18
Case 6:19-cv-01783-CEM-LRH Document 1 Filed 09/12/19 Page 7 of 18 PageID 7



  30. The records, if any, concerning the number of hours worked by Plaintiff and all other

     employees, and the compensation actually paid to such employees should be in the

     possession and custody of Defendants.           However, upon information and belief,

     Defendants did not maintain accurate and complete time records of hours worked by

     Plaintiff.

  31. Defendants violated the record keeping requirements of FLSA, 29 CFR Part 516.

  32. Defendants never posted any notice, as required by the Fair Labor Standards Act and

     Federal Law, to inform employees of their federal rights to overtime and minimum wage

     payments.

  33. Defendants violated the Posting requirements of 29 U.S.C. § 516.4.

  34. Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the time

     of the filing of this complaint, Plaintiff’s good faith estimate of unpaid wages are as

     follows:

     *Please note that these amounts are based on a preliminary calculation and that these
     figures are subjected to modification as discovery could dictate. After Defendants
     produce time and payment records, calculations will be modified accordingly.
     *Florida minimum wage is higher than Federal minimum wage. As per FLSA regulations
     the higher minimum wage applies.

         a. Total amount of alleged unpaid wages:

             One Thousand Fifteen Dollars and 20/100 ($1,015.20)

         b. Calculation of such wages:

             Total weeks of employment: 3 weeks
             Total relevant unpaid weeks: 3 weeks
             Regular Wage: $10.00 an hour
             Total hours worked: 60 hours per week
             Florida Minimum wage 2019: $8.46

             $8.46 x 40 regular hours= $338.40 weekly x 3 weeks= $1,015.20



                                         Page 7 of 18
Case 6:19-cv-01783-CEM-LRH Document 1 Filed 09/12/19 Page 8 of 18 PageID 8



             Nature of wages:

             This amount represents unpaid minimum wages at Florida Min. wage rate.

  35. Defendants ATA TRANSPORTATIONS and LAERCIO L. DE OLIVEIRA unlawfully

     failed to pay minimum wages to Plaintiff. Defendants knew and/or showed reckless

     disregard of the provisions of the Act concerning the payment of minimum wages as

     required by the Fair Labor Standards Act and remains owing Plaintiff these minimum

     wages since the commencement of Plaintiff employment with Defendants, and Plaintiff is

     entitled to recover double damages.

  36. At the times mentioned, individual Defendant LAERCIO L. DE OLIVEIRA was and is

     now, the owner/officer and general manager of ATA TRANSPORTATIONS. This

     individual Defendant was the employer of Plaintiff and others similarly situated within

     the meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

     LAERCIO       L.   DE      OLIVEIRA      acted     directly   in   the   interests   of   ATA

     TRANSPORTATIONS in relation to its employees including Plaintiff and others

     similarly situated. Defendant LAERCIO L. DE OLIVEIRA had financial and operational

     control of the business, determined working conditions of Plaintiff and other similarly

     situated individuals, and he is jointly and severally liable for Plaintiff’s damages.

  37. Defendants ATA TRANSPORTATIONS and LAERCIO L. DE OLIVEIRA willfully and

     intentionally refused to pay Plaintiff minimum wages as required by the law of the United

     States and remain owing Plaintiff these minimum wages, as set forth above.

  38. Plaintiff has retained the law offices of the undersigned attorney to represent him in this

     action and is obligated to pay a reasonable attorneys’ fee.




                                         Page 8 of 18
 Case 6:19-cv-01783-CEM-LRH Document 1 Filed 09/12/19 Page 9 of 18 PageID 9



                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff DOMINGO LOZANO respectfully requests that this Honorable Court:

       A. Enter judgment for Plaintiff and against the Defendants ATA TRANSPORTATIONS

           and LAERCIO L. DE OLIVEIRA, based on Defendants’ willful violations of the Fair

           Labor Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

       B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

           wages, with interest; and

       C. Award Plaintiff an equal amount in double damages/liquidated damages; and

       D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

       E. Grant such other and further relief as this Court deems equitable and just and/or

           available pursuant to Federal Law.

                                          JURY DEMAND

Plaintiff DOMINGO LOZANO and those similarly situated demand trial by jury of all issues

triable as of right by jury.

                                 COUNT II:
                WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
              FAILURE TO PAY OVERTIME: AGAINST ALL DEFENDANTS

    39. Plaintiff DOMINGO LOZANO re-adopts every factual allegation as stated in paragraphs

        1-18 above as if set out in full herein.

    40. This cause of action is brought by Plaintiff DOMINGO LOZANO as a collective action

        to recover from Defendants overtime compensation, liquidated damages, costs and

        reasonably attorney’s fees under the provisions of the Fair Labor Standards Act, as

        amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”), on behalf of Plaintiff and all

        other current and former employees similarly situated to Plaintiff (“the asserted class”)



                                             Page 9 of 18
Case 6:19-cv-01783-CEM-LRH Document 1 Filed 09/12/19 Page 10 of 18 PageID 10



      and who worked in excess of forty (40) hours during one or more weeks on or after July

      2019, (the “material time”) without being compensated “at a rate not less than one and a

      half times the regular rate at which he is employed.”

   41. Defendant ATA TRANSPORTATIONS was and is engaged in interstate commerce as

      defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). Defendant is

      a local transportation company and is engaged in interstate commerce within the meaning

      of the Fair Labor Standards Act. Defendant had more than two employees recurrently

      engaged in commerce or in the production of goods for commerce. Upon information and

      belief, the proportional annual gross revenue of the Employer/Defendant was always in

      excess of $500,000 per annum. Therefore, there is FLSA enterprise coverage.

   42. Plaintiff and those similarly situated were employed by an enterprise engage in interstate

      commerce. Plaintiff and those similarly situated through their daily activities were

      regularly engaged in interstate commerce. Plaintiff regularly handled and worked on

      goods and materials that were moved across State lines at any time in the course of

      business. Therefore, there is FLSA individual coverage.

   43. Defendants ATA TRANSPORTATIONS and LAERCIO L. DE OLIVEIRA employed

      Plaintiff DOMINGO LOZANO from Friday July 12, 2019, to August 2, 2019, or 3 weeks

      plus 2 days.

   44. Plaintiff was hired as a non-exempted, full-time hourly local driver with a wage rate of

      $10.00 an hour.

   45. Plaintiff duties consisted of transporting passengers traveling from Miami, Fort

      Lauderdale, Tampa, West Palm Beach, and other cities within the state of Florida to

      Orlando, Florida. Plaintiff transported those passengers between the Red Coach bus



                                         Page 10 of 18
Case 6:19-cv-01783-CEM-LRH Document 1 Filed 09/12/19 Page 11 of 18 PageID 11



      station in Orlando and local hotels. Plaintiff performed his duties on a motor vehicle

      weighing less than 10,000 pounds.

   46. During his employment with Defendants Plaintiff worked a regular schedule of 6 days

      per week from 4:00 PM to 2:00 AM (10 hours each day), or a total of 60 hours weekly.

      Plaintiff was unable to take bona-fide lunch periods.

   47. Plaintiff worked more than 40 hours every week, but Defendants did not pay Plaintiff for

      overtime hours.

   48. Plaintiff did not clock in an out, however the owner of the business LAERCIO L. DE

      OLIVEIRA was able to track the hours worked by Plaintiff and other similarly situated

      individuals.

   49. Therefore, Defendants willfully failed to pay Plaintiff overtime at the rate of time and a

      half his regular rate, for every hour that he worked in excess of forty (40), in violation of

      Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

   50. The records, if any, concerning the number of hours worked by Plaintiff and those

      similarly situated, and the compensation actually paid to such employees should be in the

      possession and custody of Defendants. However, upon information and belief,

      Defendants did not maintain time accurate records of hours worked by Plaintiff and other

      similarly situated employees.

   51. Defendants violated the record keeping requirements of FLSA, 29 CFR Part 516.

   52. Defendants never posted any notice, as required by the Fair Labor Standards Act and

      Federal Law, to inform employees of their federal rights to overtime and minimum wage

      payments.

   53. Defendants violated the Posting requirements of 29 U.S.C. § 516.4.



                                         Page 11 of 18
Case 6:19-cv-01783-CEM-LRH Document 1 Filed 09/12/19 Page 12 of 18 PageID 12



   54. Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the time

      of the filing of this complaint, Plaintiff’s good faith estimate of unpaid overtime wages is

      as follows:

      * Please note that these amounts are based on a preliminary calculation and that these
      figures could be subject to modifications as discovery could dictate.

          a. Total amount of alleged unpaid O/T wages:

              Nine Hundred Dollars and 00/100 ($900.00)

          b. Calculation of such wages:

              Total number of weeks: 3 weeks
              Total number of relevant weeks: 3 weeks
              Total hours worked: 60 hours weekly
              Total overtime hours: 20 hours
              Total number of unpaid overtime hours: 20 O/T hours
              Regular rate: $10.00 x 1.5= $15.00

              O/T rate $15.00 x 20 O/T hours = $300.00 weekly x 3 weeks=$900.00

          c. Nature of wages (e.g. overtime or straight time):

              This amount represents unpaid overtime wages.

   55. At all times material hereto, the Employers/Defendants failed to comply with Title 29

      U.S.C. §207 (a) (1), in that Plaintiff and those similarly-situated performed services and

      worked in excess of the maximum hours provided by the Act but no provision was made

      by the Defendants to properly pay them at the rate of time and one half for all hours

      worked in excess of forty hours (40) per workweek as provided in said Act.

   56. Defendants knew and/or showed reckless disregard of the provisions of the Act

      concerning the payment of overtime wages as required by the Fair Labor Standards Act

      and remain owing Plaintiff and those similarly-situated these overtime wages since the

      commencement of Plaintiff’s and those similarly-situated employee’s employment with



                                         Page 12 of 18
Case 6:19-cv-01783-CEM-LRH Document 1 Filed 09/12/19 Page 13 of 18 PageID 13



       Defendants, and Plaintiff and those similarly-situated are entitled to recover double

       damages.

   57. At the times mentioned, individual Defendant LAERCIO L. DE OLIVEIRA was and is

       now, the owner/officer and general manager of ATA TRANSPORTATIONS. This

       individual Defendant was the employer of Plaintiff and others similarly situated within

       the meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

       LAERCIO       L.      DE   OLIVEIRA      acted   directly     in   the   interests   of   ATA

       TRANSPORTATIONS in relation to its employees including Plaintiff and others

       similarly situated. Defendant LAERCIO L. DE OLIVEIRA had financial and operational

       control of the business, determined working conditions of Plaintiff and other similarly

       situated individuals, and he is jointly and severally liable for Plaintiff’s damages.

   58. Defendants ATA TRANSPORTATIONS and LAERCIO L. DE OLIVEIRA willfully

       and intentionally refused to pay Plaintiff overtime wages at the rate of time and one half

       his regular rate, as required by the law of the United States, and remains owing Plaintiff

       these overtime wages since the commencement of Plaintiff’s employment with Defendant

       as set forth above.

   59. Plaintiff has retained the law offices of the undersigned attorney to represent him in this

       action and is obligated to pay a reasonable attorneys’ fee.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff DOMINGO LOZANO and those similarly situated respectfully

requests that this Honorable Court:

       A. Enter judgment for Plaintiff DOMINGO LOZANO and other similarly situated

           individuals and against the Defendants ATA TRANSPORTATIONS and LAERCIO



                                           Page 13 of 18
Case 6:19-cv-01783-CEM-LRH Document 1 Filed 09/12/19 Page 14 of 18 PageID 14



           L. DE OLIVEIRA based on Defendants’ willful violations of the Fair Labor

           Standards Act, 29 U.S.C. § 201 et seq.; and

       B. Award Plaintiff DOMINGO LOZANO actual damages in the amount shown to be

           due for unpaid overtime compensation for hours worked in excess of forty weekly,

           with interest; and

       C. Award Plaintiff an equal amount in double damages/liquidated damages; and

       D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

       E. Grant such other and further relief as this Court deems equitable and just and/or

           available pursuant to Federal Law.

                                         JURY DEMAND

Plaintiff DOMINGO LOZANO demands trial by jury of all issues triable as of right by jury.

                            COUNT III:
      FEDERAL STATUTORY VIOLATION PURSUANT TO 29 U.S.C. 215 (a)(3)
          RETALIATORY DISCHARGE; AGAINST ALL DEFENDANTS

   60. Plaintiff DOMINGO LOZANO re-adopts every factual allegation as stated in paragraphs

       1-18 of this complaint as if set out in full herein.

   61. This Court has jurisdiction pursuant to The Fair Labor Standards Act, 29 U.S.C. §§ 201-

       219 (section #216 for jurisdictional placement) as well as the Florida Constitution that

       vests this action within a court of competent jurisdiction.

   62. Defendant ATA TRANSPORTATIONS was and is engaged in interstate commerce as

       defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). Defendant is

       a local transportation company and is engaged in interstate commerce within the meaning

       of the Fair Labor Standards Act. Defendant had more than two employees recurrently

       engaged in commerce or in the production of goods for commerce. Upon information and



                                           Page 14 of 18
Case 6:19-cv-01783-CEM-LRH Document 1 Filed 09/12/19 Page 15 of 18 PageID 15



      belief, the proportional annual gross revenue of the Employer/Defendant was always in

      excess of $500,000 per annum. Therefore, there is FLSA enterprise coverage.

   63. Plaintiff and those similarly situated were employed by an enterprise engage in interstate

      commerce. Plaintiff and those similarly situated through their daily activities were

      regularly engaged in interstate commerce. Plaintiff regularly handled and worked on

      goods and materials that were moved across State lines at any time in the course of

      business. Therefore, there is FLSA individual coverage.

   64. By reason of the foregoing, Defendant’s business activities involve those to which the

      Fair Labor Standards Act applies.

   65. 29 U.S.C. § 206 (a) (1) states “….an employer must pay a minimum wage of $5.15/hr to

      an employee who is engaged in commerce....” [29 U.S.C. § 206 (a) (1)].

   66. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for more than forty

      hours in any work week, the employer must compensate the employee for hours in excess

      of forty at the rate of at least one and one-half times the employee's regular rate…."

   67. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— “to discharge

      or in any other manner discriminate against any employee because such employee has

      filed any complaint or instituted or caused to be instituted any proceeding under or

      related to this chapter, or has testified or is about to testify in any such proceeding,......”

   68. Defendants ATA TRANSPORTATIONS and LAERCIO L. DE OLIVEIRA employed

      Plaintiff DOMINGO LOZANO from Friday July 12, 2019, to August 2, 2019, or 3 weeks

      plus 2 days.

   69. Plaintiff was hired as a non-exempted, full-time hourly local driver with a wage rate of

      $10.00 an hour.



                                           Page 15 of 18
Case 6:19-cv-01783-CEM-LRH Document 1 Filed 09/12/19 Page 16 of 18 PageID 16



   70. During his employment with Defendants Plaintiff worked a regular schedule of 6 days

      per week from 4:00 PM to 2:00 AM (10 hours each day), or a total of 60 hours weekly.

   71. Plaintiff worked more than 40 hours every week and he reasonably expected to be paid

      for all his working hours, after 2 weeks without payment, Plaintiff complained and

      requested to the owner of the business LAERCIO L. DE OLIVEIRA to be paid for his

      regular and overtime hours. LAERCIO L. DE OLIVEIRA promised that he would be

      paid soon.

   72. On or about August 02, 2019, Plaintiff complained and requested LAERCIO L. DE

      OLIVEIRA his payment check covering 3 weeks of regular wages plus overtime hours

      one more time.

   73. These complaints constituted protected activity under the Fair Labor Standards Act.

   74. After this last complaint Defendants fired Plaintiff using a pretextual reason, nevertheless

      at the time of his termination Defendants did not pay Plaintiff his regular and overtime

      wages.

   75. Defendants did not clock-in and out, but the owner and manager of the business

      LAERCIO L. DE OLIVEIRA, was able to track of the hours worked by Plaintiff and

      other similarly situated employees.

   76. Therefore, Defendants willfully failed to pay Plaintiff regular wages at least at the

      minimum wage rate in violation of the Fair Labor Standards Act. 29 U.S.C. §206 (a),

      and overtime hours at the rate of time and one-half his regular rate for every hour that he

      worked in excess of forty (40), in violation of Section 7 (a) of the Fair Labor Standards

      Act of 1938 (29 U.S.C. 207(a)(1).




                                          Page 16 of 18
Case 6:19-cv-01783-CEM-LRH Document 1 Filed 09/12/19 Page 17 of 18 PageID 17



    77. At all time during his employment with Defendants, Plaintiff performed his duties

       satisfactorily. There was no reason other than a retaliatory action to terminate Plaintiff’s

       employment with Defendants.

    78. There is proximity between Plaintiff’s last protected activity and his termination.

    79. The Defendants’ termination of the Plaintiff was in direct violation of 29 U.S.C. 215 (a)

       (3) and, as a direct result, Plaintiff has been damaged.

    80. Plaintiff DOMINGO LOZANO seeks to recover minimum wages, overtime wages for

       every hour in excess of 40 that he worked, liquidated damages, retaliatory damages, and

       any other relief as allowable by law.

    81. Plaintiff has retained the law offices of the undersigned attorney to represent him in this

       action and is obligated to pay a reasonable attorneys’ fee.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff DOMINGO LOZANO respectfully requests that this Honorable Court:

       A. Issue a declaratory judgment that Defendants’ acts, policies, practices and procedures

           complained of herein violated provisions of the Fair Labor Standards Act;

       B. Enter judgment against Defendants ATA TRANSPORTATIONS and LAERCIO L.

           DE OLIVEIRA that Plaintiff recovers compensatory, damages and an equal amount

           of liquidated damages as provided under the law and in 29 U.S.C. § 216(b);

       C. That Plaintiff recovers an award of reasonable attorney fees, costs, and expenses.

       D. Order the Defendants ATA TRANSPORTATIONS and LAERCIO L. DE

           OLIVEIRA to make whole the Plaintiff by providing appropriate back pay and other

           benefits wrongly denied in an amount to be shown at trial and other affirmative relief;

       E. Plaintiff DOMINGO LOZANO further prays for such additional relief as the interests



                                           Page 17 of 18
Case 6:19-cv-01783-CEM-LRH Document 1 Filed 09/12/19 Page 18 of 18 PageID 18



           of justice may require.

                                       JURY DEMAND

Plaintiff DOMINGO LOZANO demands trial by jury of all issues triable as of right by jury.

Dated: September 12, 2019

                                               Respectfully submitted,


                                               By: _/s/ Zandro E. Palma____
                                               ZANDRO E. PALMA, P.A.
                                               Florida Bar No.: 0024031
                                               9100 S. Dadeland Blvd.
                                               Suite 1500
                                               Miami, FL 33156
                                               Telephone: (305) 446-1500
                                               Facsimile: (305) 446-1502
                                               zep@thepalmalawgroup.com
                                               Attorney for Plaintiff




                                         Page 18 of 18
